Name: 2001/880/EC: Commission Decision of 10 December 2001 amending Decision 2001/649/EC on the granting of aid for the production of table olives in Greece (notified under document number C(2001) 3962)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  cooperation policy;  plant product;  Europe
 Date Published: 2001-12-11

 Avis juridique important|32001D08802001/880/EC: Commission Decision of 10 December 2001 amending Decision 2001/649/EC on the granting of aid for the production of table olives in Greece (notified under document number C(2001) 3962) Official Journal L 326 , 11/12/2001 P. 0042 - 0043Commission Decisionof 10 December 2001amending Decision 2001/649/EC on the granting of aid for the production of table olives in Greece(notified under document number C(2001) 3962)(Only the Greek text is authentic)(2001/880/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 1513/2001(2), and in particular Article 5(4) thereof,Whereas:(1) Article 5 of Commission Decision 2001/649/EC of 9 August 2001 on the granting of aid for the production of table olives in Greece(3) provides for the lodging of a declaration to supplement the crop declaration or, as appropriate, a new declaration. To harmonise procedures and avoid the use of different supporting documents for olive oil and table olives, the same standard crop declaration should be used.(2) Article 3 of Decision 2001/649/EC lays down the coefficient of equivalence between olive oil and table olives at 13 kilograms of oil for every 100 kilograms of olives. However, there are some dehydrated table olive preparations that differ from that coefficient considerably. A different coefficient should be laid down for those particular preparations that takes account of the significant loss of humidity in processed olives.(3) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS DECISION:Article 1Decision 2001/649/EC is amended as follows:1. In Article 5, the first and second subparagraphs are replaced by the following: "For the purposes of granting the aid for the production of table olives, growers must have lodged a crop declaration in accordance with Articles 1, 2 and 3 of Commission Regulation (EC) No 2366/98 of 30 October 1998 laying down detailed rules for the application of the system of production aid for olive oil."2. In Article 3(1), the following is added: "However, in the case of olives that are dehydrated after undergoing processing and have lost at least 20 % of the weight they had prior to processing, the coefficient of equivalence between olive oil and table olives shall be 16,5 kilograms of olive oil for every 100 kilograms of processes table olives."Article 2This Decision is addressed to the Hellenic Republic.Done at Brussels, 10 December 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 201, 26.7.2001, p. 4.(3) OJ L 229, 25.8.2001, p. 16.